Citation Nr: 1043661	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  03-32 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) for 
the cause of the Veteran's death pursuant to provisions of 
38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the widow of the Veteran, who served on active 
duty from January 1962 to October 1964; he died in October 2000.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Fort 
Harrison, Montana.  By a rating action in January 2003, the RO 
denied the appellant's claims of entitlement to service 
connection for the cause of the Veteran's death and entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1318.  Subsequently, 
in June 2004, the RO denied her claim of entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1151.  

On June 4, 2008, the appellant appeared and offered testimony at 
a hearing before the undersigned Veterans Law Judge, sitting at 
the RO.  A transcript of that hearing is of record.  

In a December 2008 decision, the Board denied service connection 
for the cause of the Veteran's death, denied DIC under the 
provisions of 38 U.S.C.A. § 1318, and denied DIC under the 
provisions of 38 U.S.C.A. § 1151.  The appellant appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In an Order dated in June 2010, pursuant to 
a Joint Motion for Partial Remand, the Court vacated that portion 
of the Board's December 2008 decision that denied DIC under 
provisions of 38 U.S.C.A. § 1151, and remanded the claim back to 
the Board for development consistent with the Joint Motion.  As 
the appellant indicated that she no longer wished to pursue 
appeals regarding service connection for the cause of death and 
DIC under the provisions of 38 U.S.C.A. § 1318, the appeal as to 
those issues was dismissed by the Court.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In the Joint Motion, the parties stipulated that remand was 
necessary so that VA could obtain a new medical opinion, and so 
that the Board could provide adequate reasons and bases for its 
decision.  

As to the medical opinion, the parties stipulated that the 
medical opinions relied upon by the Board did not adequately 
address the appellant's central contention, that the Veteran 
should have been diagnosed with leukemia prior to 1999, and as 
early as 1996, and that such failure to diagnose resulted in 
"qualifying additional disability or qualifying death" as 
contemplated under 38 U.S.C.A. § 1151.  

The Board is bound by the findings contained in the Joint Motion, 
as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 
527-8 (1997) [under the "law of the case" doctrine, appellate 
courts generally will not review or reconsider issues that have 
already been decided in a previous appeal of the same case, and 
therefore, Board is not free to do anything contrary to the 
Court's prior action with respect to the same claim].  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion based on a 
review of the claims file, including the June 
2004 VA opinion, the May 2008 addendum 
opinion, the June 2008 private opinion of 
T.W., M.D., and the September 2010 private 
opinion E.J.G., D.O.  

The claims folder must be made available to 
and reviewed by the opinion provider.  

The opinion provider should state: 

(1) whether the lack of diagnosis of leukemia 
prior to 1999 caused the Veteran's death; 
and, 

(2) whether such lack of diagnosis prior to 
1999 represents (a) carelessness, negligence, 
lack of proper skill, error in judgment, or 
similar instance of fault on the part of the 
VA in providing treatment for the Veteran, or 
(b) an event not reasonably foreseeable. 

The supporting rationale for all opinions 
expressed must also be provided.  In 
particular, the opinion provider should 
address the prior opinions in this case, in 
particular the June 2008 and September 2010 
private opinions.  

2.  Readjudicate the claim.  If the benefit 
sought on appeal is not granted, the 
appellant and her attorney should be provided 
a supplemental statement of the case.  The 
case should then be returned to the Board for 
further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


